DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-22 & 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/21.  
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention” & “discloses.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 & 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the addition of the word “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, because it is unclear what “like” is intended to convey. See MPEP 2173.05(b)(III)(E).
Regarding claims 1-2, 4-5, 7-14, & 16, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, this claim recites the broad recitation “from -45⁰ to 75⁰”, and the claim also recites “from -45⁰ to 45⁰,” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, this claim recites the broad recitation “from 20⁰ to less than 90⁰”, and the claim also recites “46⁰ to less than 90⁰, in particular up to 80⁰” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 2, this claim recites the broad recitation “at least five steps”, and the claim also recites “at least twenty steps or at least fifty steps or at least eighty steps or at least one hundred steps” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The 
Regarding claim 5, this claim recites the broad recitation “from 0.01 to 1 mm”, and the claim also recites “from 0.01 to 0.5 mm or 0.01 to 0.2 mm” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, this claim recites the broad recitation “a thickness of 0.01 to 3 mm”, and the claim also recites “preferably of 0.05 to 1 mm, more preferably of 0.05 to 0.3 mm” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, this claim recites the broad recitation “a width of 9 to 150 mm”, and the claim also recites “in particular of 9 to 100 mm or of 9 to 85 mm or of 16 to 60 mm” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the Markush group in this claim recites, in addition to a list of 11 alternatively useable species (i.e., “acrylonitrile butadiene styrene copolymer, polyethylene, crosslinked polyethylene (PE-X), polypropylene, polyamide, poly vinyl chloride, polycarbonate, styrene butadiene, polyethylene terephthalate, poly methyl methacrylate, wood-plastic composite (WPC)”), the phrase “and mixtures thereof.”  Inclusion of this latter phrase effectively expands the recited Markush group to include at least 2047 alternatively usable species.  Such a Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention, because one skilled in the art cannot envision all of the members of the Markush group.  See MPEP 2173.05(h)(I)(¶ 5).  This claim is therefore indefinite.  
Claims 2-14 & 16 are indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 1-14 & 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637